             Case 4:19-cv-02572-JSW Document 44-1 Filed 11/08/19 Page 1 of 4




1                            THE UNITED STATES DISTRICT COURT
2                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                     OAKLAND DIVISION
3
4    CALIFORNIA REINVESTMENT                           Case No. 4:19-cv-02572-JSW
     COALITION, NATIONAL ASSOCIATION
5    FOR LATINO COMMUNITY ASSET
     BUILDERS, DEBORAH LYNN FIELD, and
6    RESHONDA YOUNG,                                   [PROPOSED] ORDER GRANTING
                                                       DEFENDANTS’ CROSS-MOTION FOR
7                                        Plaintiffs,   SUMMARY JUDGMENT AND
                   v.                                  DENYING PLAINTIFFS’ MOTION
8
     KATHLEEN L. KRANINGER, Director,                  FOR SUMMARY JUDGMENT
9    Consumer Financial Protection Bureau, In Her
     Official Capacity, and CONSUMER
10   FINANCIAL PROTECTION BUREAU,
11                                     Defendants.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     [PROPOSED] ORDER GRANTING DEFS.’ SUMM. J.                      Case No.: 4:19-cv-02572-JSW
              Case 4:19-cv-02572-JSW Document 44-1 Filed 11/08/19 Page 2 of 4




1                                           I. INTRODUCTION
2            This Court has before it Plaintiffs’ Motion for Summary Judgment, as well as
3    Defendants’ Cross-motion for Summary Judgment. In Count I of their First Amended Complaint,
4    Plaintiffs allege that Defendants have violated the Administrative Procedure Act, 5 U.S.C.
5    § 706(1), by failing to prescribe rules implementing Section 1071 of the Dodd-Frank Wall Street
6    Reform and Consumer Protection Act, 15 U.S.C. § 1691c-2. Plaintiffs have moved for summary
7    judgment on Count I and they seek an order from this Court directing Defendants to publish a
8    final rule implementing Section 1071 within six months. Defendants have cross-moved for
9    summary judgment on Count I, and seek an order dismissing Plaintiffs’ Complaint. In their
10   motion for summary judgment, Plaintiffs “withdraw” Count II of their Complaint. ECF No. 42 at
11   9 n.19. I treat this withdrawal as a request for dismissal under Fed. R. Civ. P. 41(a)(2).
12                                    II. STANDARD OF REVIEW
13           Under Federal Rule of Civil Procedure 56(a), summary judgment is appropriate when the
14   movant “shows that there is no genuine dispute as to any material fact and that the movant is
15   entitled to judgment as a matter of law.” The moving party bears the initial burden of showing
16   the district court “that there is an absence of evidence to support the nonmoving party’s case.”
17   Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986). The burden then shifts to the nonmoving
18   party, which “must establish that there is a genuine issue of material fact. . . .” Matsushita Elec.
19   Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 585 (1986). “Where the record taken as a whole
20   could not lead a rational trier of fact to find for the non-moving party, there is no ‘genuine issue
21   for trial.’” Id. at 587.
22                                           III. DISCUSSION
23           What Plaintiffs seek here is a form of mandamus. Independence Min. Co., Inc. v. Babbitt,
24   105 F.3d 502, 507 (9th Cir. 1997). Mandamus against a federal agency is “an extraordinary
25   remedy justified only in exceptional circumstances.” In re Pesticide Action Network N. Am., 798
26   F.3d 809, 813 (9th Cir. 2015). In assessing whether there are such “exceptional circumstances,”
27   courts in this circuit use the six-factor test set out by the D.C. Circuit in Telecommunications
28

     [PROPOSED] ORDER GRANTING DEFS.’ SUMM. J.          1                Case No.: 4:19-cv-02572-JSW
              Case 4:19-cv-02572-JSW Document 44-1 Filed 11/08/19 Page 3 of 4




1    Research & Action Center v. FCC (TRAC), 750 F.2d 70 (D.C. Cir. 1984). See In re A Community
2    Voice, 878 F.3d 779, 786 (9th Cir. 2017). There are six TRAC factors:
3
                        (1) the time agencies take to make decisions must be governed by a
4                       rule of reason; (2) where Congress has provided a timetable or
                        other indication of the speed with which it expects the agency to
5                       proceed in the enabling statute, that statutory scheme may supply
                        content for this rule of reason; (3) delays that might be reasonable
6
                        in the sphere of economic regulation are less tolerable when human
7                       health and welfare are at stake; (4) the court should consider the
                        effect of expediting delayed action on agency activities of a higher
8                       or competing priority; (5) the court should also take into account
                        the nature and extent of the interests prejudiced by delay; and (6)
9
                        the court need not find any impropriety lurking behind agency
10                      lassitude in order to hold that agency action is unreasonably
                        delayed.
11
12           The Court has considered all the TRAC factors and none favors mandamus. Under the
13   first factor, the Bureau has already made considerable progress in undertaking the information-
14   gathering necessary to support an informed rulemaking on a complex mandate and has put
15   forward a reasonable plan to ensure the responsible and prompt completion of the Section 1071
16   rulemaking. As to the second factor, this case arises in the unique statutory context of a new
17   agency assigned multiple mandatory rulemakings at the same time. With respect to the third and
18   fifth factors, although the collection of data contemplated by Section 1071 may be useful in
19   identifying unlawful discrimination and potential development opportunities, this rule does not
20   involve the sort of threat to human health or well-being that have led the Ninth Circuit to find
21   mandamus relief appropriate. Under the fourth factor, expediting completion of the Section 1071
22   rulemaking beyond the plan put forward by Defendants would interfere with the Bureau’s other
23   statutory and regulatory obligations. Finally, there is no indication of impropriety; Defendants
24   have acted in good faith in giving priority to other important regulatory projects, some of which
25   were mandated by Congress within specific time deadlines.
26           Accordingly, there are no exceptional circumstances justifying the mandatory relief the
27   Plaintiffs seek.
28

     [PROPOSED] ORDER GRANTING DEFS.’ SUMM. J.            2                Case No.: 4:19-cv-02572-JSW
             Case 4:19-cv-02572-JSW Document 44-1 Filed 11/08/19 Page 4 of 4




1                                        III.    CONCLUSION
2           For the foregoing reasons, the Court rules as follows:
3           Plaintiffs’ motion for summary judgment on Count I is DENIED.
4           Defendants’ cross-motion for summary judgment on Count I is GRANTED.
5           Count II is dismissed.
6           Plaintiffs’ Amended Complaint is dismissed with prejudice as to Count I and without
7    prejudice as to Count II.
8           IT IS SO ORDERED
9
10   DATED: ________________                      _________________________________
                                                  HONORABLE JEFFREY S. WHITE
11                                                UNITED STATES DISTRICT COURT JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     [PROPOSED] ORDER GRANTING DEFS.’ SUMM. J.       3               Case No.: 4:19-cv-02572-JSW
